DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 2/2/21.  Claims 12, 14 and 16 are withdrawn; claims 1 and 18 are amended; claims 1-11, 13, 15 and 17-20 are pending.  

Claim Objections
2.	Claims 1 and 18 are objected to because of the following informalities: “wherein in the primary color is chosen” should read “wherein .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 1-11, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (US Pat. No. 4,834,387) in view of Reed et al. (US Pat. No. 5,078,393) and further in view of Barrett (US Pat. No. 8,721,468). 
As per claim 1, Waites et al. teaches a putter club head 20 comprising: a body 22, a face 42, a back opposite the face (Fig. 3), a heel Id., a toe opposite the heel Id., a crown (top surface of the body 22), an alignment aid (top surfaces 28, 30 and lines 34 and 38) on the crown, and a sole 24 opposite the crown; the alignment aid comprising: a plurality of sight lines 34, 36, 38; a 
Waites et al. further teaches wherein the primary (“center line”) is positioned “to indicate the centre of the putter”, and the other two lines 34, 38 “line up with the diameter of a golf ball” (column 4, lines 50-57). Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Here, one ordinary skill in the art would understand this disclosure of Waites et al. as teaching wherein the center line 36 of the symmetrical lines is centered about a centerline that extends perpendicular to the face. Moreover, and arguably, this centerline, as understood by one ordinary skill in the art, passes through a geometric center of the face (See also Figures 2, 3). Notwithstanding, examiner cites to analogous art reference Reed et al. for its teaching of an alignment aid (“alignment groove 74”) that extends about a centerline that extends perpendicular to a face and passes through a geometric center of the face (Fig.’s 2-3, 6; column 5, lines 11-24). Hence, at the time of 
Waites et al. teaches wherein the third color and the fourth color of the first and second auxiliary sight lines 38, 34 are different from the second color (column 3, lines 50-57). Admittedly, Waites et al. does not expressly teach the claimed color configuration as required by claim 1. However, Barrett, directed to the analogous art of golf alignment systems, teaches the following features to be known in the art: a golf club comprising a primary sight line with a primary color of red, flanked by auxiliary lines comprising a non-primary color of green (column 3, lines 45-49; column 5, lines 9-25). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to select the color pattern of Barrett for the alignment lines of Waites et al.. The motivation to combine references is to improve “vernier acuity”, thereby enhancing the alignment technique (See column 3, lines 34-49 of Barrett explaining the benefits of the color scheme as it relates to the Vernier acuity phenomenon). The proposed modification is considered to have a reaosonable expectation of success since Waites et al. teaches the sightlines to be “coloured” (column 3, lines 55-62).
  With respect to claims 2-3, the combination of Waites et al. as modified by Barrett teach wherein the third and fourth color are the same (i.e. green), and different from the first (red) and second color. The motivation to combine is the same as stated above. Regarding the claim language that the third and fourth color are different, examiner considers this limitation to be an obvious design choice of printed matter. Examiner gives criticality to the requirement that the auxiliary lines comprise a muted, non-primary color as this serves to improve Vernier acuity See column 3, lines 34-49 of Barrett). However, the specific muted non-primary colors are a matter of design preference so long as they contrast with the primary center line. At paragraph [0056] (PG Pub. No. 2020/0147460) applicant recognizes that “any ... suitable muted color” can be used for the second and third color to achieve the improved alignment. 
As per claim 4, Waites et al. teaches wherein the first and second auxiliary sight lines are equal to primary sight line (column 4, lines 52-53), as opposed to being less than. However, per MPEP 2144.04, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. One ordinary skill in the art, at time of applicant’s filing, would recognize that the width of the sighting lines dictates the discernibility of the line. To have increased the primary sighting line width contra the two auxiliary lines would have been obvious to make the center line more readily visible to the golfer to align the club at its center.  Supplemental to this, Barrett teaches such features to be known in the art (column 4, lines 26-68). The motivation to combine is the same as stated above, as the differences in width contributes to the enhancement of Vernier acuity. It is noted Barrett discusses the widths as it relates to the golf ball indicia, and further states that “the club head can include three lines” and wherein the golf ball indicia matches the putter indicia (column 5, lines 1-30). Admittedly, the disclosure of Barrett is vague as to whether the three lines on the putter match the width pattern of the three lines on the ball. However, to have applied the width principlas of the golf ball to the lines on the putter head would have been obvious to one 
As per claims 5-6, Waites et al. teaches wherein one or more of the primary sight 36 line, the first auxiliary sight line 38, and the second auxiliary sight line 34 comprises a groove (column 4, lines 50-56; Fig. 2), wherein; the primary sight line comprises a primary groove, the first auxiliary sight line comprises a first auxiliary groove, and the second auxiliary sight line comprises a second auxiliary groove Id.  
As per claim 7, Waites et al. teaches wherein; the primary groove 36 comprises a primary width, the first auxiliary groove 38 comprises a first auxiliary groove width, and the second auxiliary groove 34 comprises a second auxiliary groove width; wherein the first auxiliary groove width is the same as the second auxiliary groove width (“3 mm” – column 4, lines 52-53), but does not expressly teach wherein the first auxiliary groove width and second auxiliary groove width are less than the primary width. However, the same rationale applied above in the rejection of claim 4 pertaining to the width of the sight lines are equally applicable here to the width of the grooves.
As per claims 8-11, 13 and 15, Waites et al. teaches wherein; the offset distance of the first auxiliary sight line from the primary sight line and the offset distance of the second auxiliary sight line from the primary sight line is the same distance (column 4, lines 54-56; claim 15); wherein; the primary sight line comprises a primary length, the first auxiliary sight line comprises a first auxiliary length, and the second auxiliary sight line comprises a second auxiliary length (column 4, lines 54-56; Fig. 3), wherein; the alignment aid is positioned at least partially in a first third of the putter club head Id; wherein; the alignment aid is positioned directly adjacent to the Id; wherein; the alignment aid extends from the face entirely to the back of the putter club head Id; wherein; the first auxiliary length and the second auxiliary length are the same as the primary length Id. 
Claims 18-20 are rejected based on the combined teachings and legal rationale of Waites et al., Reed et al. and Barrett set forth above in the rejection of claims 1-3. 

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Waites et al. (US Pat. No. 4,834,387) in view of Reed et al. (US Pat. No. 5,078,393) and further in view of Barrett (US Pat. No. 8,721,468) and even further in view of Cameron et al. (US pub. No. 2003/0207724)
As per claim 17, Waites et al. does not expressly teach a face insert as claimed. However, Cameron et al., directed to the analogous art of putters, teaches the following to be known in the art: wherein; the body is made from a first material; and the face comprises a face insert 20a, wherein the face insert is made from a second material different from the first material (paragraphs [0007], [0019]; claim 10). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious incorporate the aforementioned teachings of Cameron et al. into Waites et al. to provide improved “feel” characteristics of the club, including reduced vibrations. 

Response to Arguments
6.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Dingman et al. (US Des. Pat. No. D569,468), Scott et al. (US Pat. No. 6,739,980) and Yamamoto (US Pat. No. 4,209,172).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711